IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 30, 2008
                                  No. 07-40381
                                                             Charles R. Fulbruge III
                                                                     Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LISA MARIE MORALES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:06-CR-771-1


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
      Lisa Marie Morales appeals the 90-month sentence imposed following her
guilty plea conviction for possession with the intent to distribute more than five
kilograms of methamphetamine. Morales argues that the district court erred in
denying her request for a reduction based on a minor or minimal role under
U.S.S.G. § 3B1.2.
      Whether a defendant is a minor or minimal participant is a factual
determination reviewed for clear error. United States v. Villanueva, 408 F.3d


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40381

193, 203 & n.9 (5th Cir. 2005). The defendant’s role is not evaluated in reference
to the entire criminal enterprise but in relation to the conduct for which he is
held accountable. United States v. Garcia, 242 F.3d 593, 598 (5th Cir. 2001).
Given that Morales knew drugs were being transported in the vehicle and
allowed the vehicle to be purchased in her name in exchange for compensation,
the district court did not clearly err in concluding that a § 3B1.2 adjustment was
not warranted.
      Morales also argues that her within guidelines sentence is unreasonable
because the district court failed to account for her mental disabilities and gave
significant weight to the fact that she was to receive compensation for her role
in the offense. Morales did not object in the district court to the reasonableness
of her sentence; thus, review if for plain error. See United States v. Peltier, 505
F.3d 389, 392 (5th Cir. 2007). Because Morales was sentenced within a properly
calculated guidelines range, her sentence is entitled to a presumption of
reasonableness. See United States v. Alonzo, 435 F.3d 551, 553-54 (5th Cir.
2006). In reviewing a sentence for reasonableness, this court examines whether
the district court’s sentence failed to “account for a factor that should have
received significant weight,” gave “significant weight to an irrelevant or
improper factor,” or represented “a clear error of judgment in balancing the
sentencing factors.” United States v. Nikonova, 480 F.3d 371, 376 (5th Cir.), cert.
denied, 128 S. Ct. 163 (2007). A review of the record results in the finding that
Morales’s sentence does not fall “so far afoul” of one of these standards as to
represent a clear abuse of the court’s broad sentencing discretion. See Nikonova,
480 F.3d at 376-77. The district court did not commit plain error. See Peltier,
505 F.3d at 392.
      Morales further contends that her sentence is unreasonable because this
court’s rulings after United States v. Booker, 543 U.S. 220 (2005), have
effectively reinstated the mandatory guidelines regime condemned in Booker.
Morales concedes that this argument is foreclosed under circuit precedent but

                                        2
                                 No. 07-40381

seeks to preserve it for further review in light of the Supreme Court’s grant of
certiorari in Gall v. United States, 127 S. Ct. 2933 (2007), and Kimbrough v.
United States, 127 S. Ct. 2933 (2007). Both Kimbrough and Gall have now been
decided, and these decisions do not impact this court’s review of the
reasonableness of Morales’s sentence. See Gall v. United States, 128 S.Ct. 586
(2007); Kimbrough v. United States, 128 S.Ct. 558 (2007).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3